         Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                              ROME DIVISION

U.S. BANK TRUST, N.A., AS
TRUSTEE FOR LSF11 MASTER
PARTICIPATION TRUST,

     Plaintiff,
                                             Case No.
v.

RONALD BERRYMAN,

     Defendant.



              COMPLAINT FOR DECLARATORY JUDGMENT

      COMES NOW, Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11

Master Participation Trust (“U.S. Bank”), and hereby files this Complaint for

Declaratory Judgment against Ronald Berryman (the “Defendant”) respectfully

showing this Honorable Court as follows:

                              INTRODUCTION

                                      1.

      The real property involved in this action is the property located at, and

commonly referred to as, 55 Hargrave Avenue, Rossville, Catoosa County,




                                      -1-
           Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 2 of 17




Georgia, 30741 (the “Property”), and which is more particularly described as

follows:

      All that tract or parcel of land lying and being in Original Land Lot
      61, in the 9th District and 4th Section of Catoosa County, Georgia,
      being known and designated as the East forty-six (46) feet of Lot 38
      and the West four (4) feet of Lot 39, J. F. Bennett Subdivision, of
      record in Plat Book M, Page 499, in the Office of the Clerk of the
      Superior Court of Catoosa County, Georgia.

                                         2.

      This is an action brought pursuant to the Declaratory Judgment Act codified

at 28 U.S.C. § 2201.

                          JURISDICTION AND VENUE

                                         3.

      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331.

                                         4.

      Federal question jurisdiction is proper because, absent a declaration from

this Court, U.S. Bank is vulnerable to a coercive action asserting a federal claim

that it is in contempt for violation of bankruptcy discharge under 11 U.S.C. § 524.

                                         5.

      Pursuant to 28 U.S.C. § 1367(a), this Court also has supplemental

jurisdiction over the state law reformation claim.



                                        -2-
        Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 3 of 17




                                          6.

      U.S. Bank seeks to reform the Security Deed to the extent necessary to

correct the legal description of the Property.

                                          7.

      The Security Deed contains an error in the legal description that mistakenly

describes an unrelated property located in Walker County, Georgia rather than

referencing the property described in Exhibit A attached to the Security Deed.

                                          8.

      Mr. Berryman argues that this affects the validity of the recorded security

deed and means that the lien was discharged in his bankruptcy.

                                          9.

      Therefore, the state law reformation claim arises out of the same nucleus of

operative fact as the federal claim.

                                         10.

      Upon information and belief, Mr. Berryman resides and may be served with

the Summons and a copy of the Complaint at 55 Hargrave Avenue, Rossville,

Catoosa County, Georgia, 30741. This Court has personal jurisdiction over the

Defendant.




                                         -3-
        Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 4 of 17




                                       11.

      Mr. Berryman resides within the Rome Division of the Northern District of

Georgia as defined by 28 U.S.C. § 1391(c)(1) and venue is proper pursuant to 28

U.S.C. § 1391(b)(1).

                                     FACTS

                                       12.

      On June 27, 2003, Sheila Fay Killingsworth conveyed the Property to Mr.

Berryman via Warranty Deed recorded on June 27, 2003 in Deed Book 1002, Page

589, Catoosa County, Georgia records (the “Warranty Deed”). A true and correct

copy of the Warranty Deed is attached hereto as Exhibit “1”.

                                       13.

      In order to finance his purchase of the Property, on June 25, 2003, Mr.

Berryman executed a Note in favor of Hometown Mortgage Services, Inc.

(“Hometown”), evidencing a Loan in the original principal amount of Forty-Four

Thousand Dollars and 00/100 ($44,000.00) (the “Note”). A true and correct copy

of the Executed Note, which has been redacted to remove privacy protected

information, is attached as Exhibit “2”.




                                       -4-
        Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 5 of 17




                                       14.

      The Note executed by Mr. Berryman identifies the Property address as 55

Hargraves Avenue, Rossville, Georgia 30741. Exhibit 2, p. 1.

                                       15.

      As part of the same transaction, Mr. Berryman also executed and delivered a

Security Deed (the “Security Deed”) in favor of Mortgage Electronic Registration

Systems, Inc. (“MERS”), solely as nominee for Hometown, which was recorded

June 27, 2003 in Deed Book 1002, Page 590, Catoosa County, Georgia records. A

true and correct copy of the Security Deed, which has been redacted to remove

privacy protected information, is attached as Exhibit “3”.

                                       16.

      The Security Deed defines “Property” as the property described under the

Security Deed’s heading “Transfer of Rights in the Property.” Exhibit 3, p. 590.

                                       17.

      The Transfer of Rights in Property section identifies the property to be

secured as the property with the current address of 55 Hargraves Avenue,

Rossville, Georgia 30741. Exhibit 3, pp. 591-592.




                                       -5-
        Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 6 of 17




                                        18.

      The full legal description for the property with the current address of 55

Hargraves Avenue, Rossville, Georgia 30741 is attached as Exhibit A to the

Security Deed. Exhibit 3, p. 602.

                                        19.

      However, by mutual mistake, the Transfer of Rights in Property section of

the Security Deed fails to reference Exhibit A to the Security Deed as intended,

and instead lists an incorrect legal description for an unrelated property in Walker

County, Georgia as the property with the current address of 55 Hargraves Avenue,

Rossville, Georgia 30741. Exhibit 3, p. 591-592.

                                        20.

      The Transfer of Rights in Property section was intended to reference and

incorporate the legal description attached as Exhibit A to the Security Deed.

                                        21.

      By Assignment recorded October 7, 2011, in Deed Book 1589, Page 685,

Catoosa County, Georgia records, MERS assigned the Security Deed to

CitiMortgage, Inc. (“Citi” and “Citi Assignment”). A true and correct copy of the

Citi Assignment is attached as Exhibit “4”.




                                        -6-
         Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 7 of 17




                                       22.

        On September 13, 2011, Mr. Berryman filed a Ch. 7 voluntary petition for

bankruptcy in the United States Bankruptcy Court for the Eastern District of

Tennessee, Case No.1:11-bk-15066 (the “Bankruptcy Case”).

                                       23.

        On January 6, 2012, the Bankruptcy Case was converted to a Ch. 13.

Bankruptcy.

                                       24.

        The court confirmed the Ch. 13 Plan in the Bankruptcy on February 17,

2012.

                                       25.

        According to the terms of the confirmed plan, the debt secured by the

Security Deed was to be paid as a general unsecured claim due an unperfected

Security Deed. A true and correct copy of the Ch. 13 Plan which is attached as

Exhibit “5”, p. 3.

                                       26.

        However, the Security Deed was perfected and recorded in the deed records

for Catoosa County, Georgia.




                                       -7-
        Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 8 of 17




                                        27.

      Citi filed its Proof of Claim related to the Security Deed on May 13, 2012 as

Claim 41 in the amount of $38,401.26 (“Proof of Claim”). A true and correct copy

of the Proof of Claim documents are attached as Exhibit “6”.

                                        28.

      After confirmation, Mr. Berryman filed an objection to the Proof of Claim

citing an error in the legal description and requesting reclassification of Citi’s

secured claim into a general unsecured claim and an Order requiring the release of

the lien against the Property upon completion of the Chapter 13 plan. A true and

correct copy of the Objection to Proof of Claim is attached as Exhibit “7”.

                                        29.

      In its response, Citi cited to the perfection of the Security Deed upon the

records of Catoosa County on June 27, 2003 at Deed Book 1002, Page 590,

Catoosa County, Georgia records and argued that Mr. Berryman would be required

to file an adversary proceeding in order to strip the lien from the Property. A true

and correct copy of the Response to Objection is attached as Exhibit “8”.




1
  Claim #4 was filed on 05/03/2012 as Claim 4-1 and amended on 10/03/2012,
Claim 4-2, to include the last page of the Security Deed missing from the original
filing.
                                       -8-
        Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 9 of 17




                                        30.

      Subsequently, a hearing was held and Mr. Berryman withdrew his objection

to Claim 4.

                                        31.

      On October 4, 2012, the bankruptcy court ordered that the objection to

Claim 4 was denied as withdrawn without prejudice to Mr. Berryman’s right to file

a complaint to avoid the creditor’s security interest. A true and correct copy of the

Order Denying Objection is attached as Exhibit “9”.

                                        32.

      On February 13, 2014 Citi assigned the Security Deed to FNMA via

Assignment recorded February 21, 2014 in Deed Book 1716, Page 139, Catoosa

County, Georgia records (“FNMA Assignment”). A true and correct copy of the

FNMA Assignment, which has been redacted to remove privacy protected

information, is attached as Exhibit “10”.

                                        33.

      On March 22, 2017, the bankruptcy court entered an Order granting the

Debtor a discharge.




                                        -9-
       Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 10 of 17




                                        34.

       In the Final Report and Account (“Final Report”), the Chapter 13 Trustee

declared that Mr. Berryman paid $34,561.13 of the $38,401.26 due on the allowed

claim. A true and correct copy of the Final Report is attached as Exhibit “11”.

                                        35.

      Mr. Berryman did not pay the full $38,401.26 balance of the allowed claim.

                                        36.

      On July 11, 2017, the Bankruptcy was closed.

                                        37.

      After closure of the Bankruptcy, Mr. Berryman’s attorney informed

Plaintiff’s predecessor in interest that it could not foreclose because the lien had

been discharged in the Bankruptcy and cannot be enforced.

                                        38.

      On April 18, 2019, FNMA assigned the Security Deed to U.S. Bank via

Assignment recorded May 6, 2019 in Deed Book 1985, Page 710, Catoosa County,

Georgia records (“U.S. Bank Assignment”). A true and correct copy of the U.S.

Bank Assignment, which has been redacted to remove privacy protected

information, is attached as Exhibit “12”.




                                       - 10 -
       Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 11 of 17




                  COUNT I: DECLARATORY JUDGMENT

                                        39.

      U.S. Bank incorporates herein Paragraphs 1 through 38 of its Complaint.

                                        40.

      This claim is an action for Declaratory Judgment pursuant to 28 U.S.C. §

2201(a).

                                        41.

      U.S. Bank is uncertain and insecure with respect to its status, rights, and

legal relations and therefore requests declaratory relief and other relief from the

Court Pursuant to 28 U.S.C. § 2201.

                                        42.

      An actual controversy exists between the parties in this case.

                                        43.

      Absent a declaration from this Court, U.S. Bank is vulnerable to a coercive

action asserting a federal claim that U.S. Bank is in contempt for violation of the

discharge issued to Mr. Berryman under 11 U.S.C. § 1328(a).




                                       - 11 -
         Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 12 of 17




                                         44.

        It is necessary and property that the rights and status amongst the Parties be

declared with respect to the Security Deed and the Parties’ interests in the

Property.

                                         45.

        During the bankruptcy proceeding, Mr. Berryman paid the debt evidenced

by the security deed as a general unsecured claim. However, he did not satisfy the

lien.

                                         46.

        Due to his discharge, he is no longer personally liable for the debt, but the

lien survives the discharge and remains against the property.

                                         47.

        U.S. Bank seeks a declaration and order from this Court that the lien

encumbering the Property and evidenced by the recorded Security Deed, is a valid,

enforceable lien, still attached to the Property even after the discharge of Mr.

Berryman’s personal liability for the debt.




                                         - 12 -
        Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 13 of 17




                                           48.

      U.S. Bank further seeks a declaration that the Security Deed is valid and

perfected against the Property in its current state because it contains the proper

street address within its legal description.

                                           49.

      Such declaration will not adversely affect any of the Parties, since the Parties

intended that the legal description for the Property be the same as described above

in Paragraph 1 of Plaintiff’s Complaint.

                                           50.

      U.S. Bank further prays that the Court order and declare that once the relief

sought is granted, that U.S. Bank may proceed without delay in its exercise of its

nonjudicial foreclosure remedies as granted in the Security Deed.

                           COUNT II: REFORMATION

                                           51.

      U.S. Bank incorporates herein Paragraphs 1 through 50 of its Complaint.

                                           52.

      Pursuant to O.C.G.A. § 23-2-25, courts may reform deeds so that they

conform to the intention of the parties.




                                           - 13 -
        Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 14 of 17




                                         53.

      U.S. Bank seeks to reform the Security Deed to the extent necessary to

correct the legal description of the Property.

                                         54.

      The Security Deed contains an error in that the Transfer of Rights in

Property section fails to incorporate the legal description attached as Exhibit A to

the Security Deed and mistakenly describes an unrelated property located in

Walker County, Georgia as the Property to be conveyed.

                                         55.

      The loan documents executed by Mr. Berryman clearly reflect that the

intended Property was the Property with the current address of 55 Hargraves

Avenue, Rossville, Georgia 30741. Exhibit 2, p. 1; Exhibit 3, pp. 591-592, 602. A

true and correct copy of the HUD-1 Statement, which has been redacted to remove

privacy protected information, is attached as Exhibit “13”.

                                         56.

      The inclusion of a legal description of a separate property in Walker County

within the Transfer of Rights in the Property section rather than a reference to the

legal description that is attached as Exhibit A to the Security Deed was a mutual

mistake overlooked by both parties.

                                        - 14 -
       Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 15 of 17




                                         57.

      The Parties intended that the Security Deed encumber the Property described

in Paragraph 1 above, as evidenced by the identification of the correct Property

address, as the property to be secured, directly below the unrelated description of

the Walker County property in the Transfer of Rights in the Property section of the

Security Deed. Exhibit 2, pp. 591-592.

                                         58.

      This intent is also shown by Exhibit A to the Security Deed, which contains

the correct legal description, and was recorded as a part of, and in connection, with

the Security Deed. Exhibit 2, pp. 602.

                                         59.

      The mutual intentions of the Parties are also evidenced by the inclusion of

the Property address of 55 Hargraves Avenue, Rossville, Georgia 30741 in each of

the loan documents executed by Mr. Berryman. Exhibit 2, p. 1; Exhibit 3, pp. 591-

592, 602; Exhibit 13.

                                         60.

      The Security Deed should be reformed to reflect the true intentions of the

Parties by replacing the legal description contained therein with the intended




                                         - 15 -
       Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 16 of 17




reference to the correct description incorporated by attachment of Exhibit A to the

Security Deed.

                             PRAYER FOR RELIEF

                                        61.

      WHEREFORE, U.S. Bank prays for the following relief:

   a) That this Court reform the Security Deed recorded in Deed Book 1002, Page

      590, Catoosa County, Georgia records by deleting the legal description

      contained in the Transfer of Rights in Property section and in lieu thereof,

      replacing it with the reference and incorporation of the correct legal

      description attached as Exhibit A to said Security Deed;

   b) That this Court declare that the Security Deed encumbering the Property,

      recorded on June 27, 2003, in Deed Book 1002, Page 0590, Catoosa County,

      Georgia records, is a valid, enforceable, first priority secured interest in its

      current state, and grants U.S. Bank nonjudicial foreclosure remedies;

   c) That any order granting the aforesaid relief be cross-referenced on its face to

      the aforesaid Security Deed, and that the Court permit U.S. Bank to record a

      certified copy of said order upon the county real estate records, to establish

      as a matter of law that the relief sought herein is granted; and




                                        - 16 -
    Case 4:19-cv-00147-SCJ Document 1 Filed 07/09/19 Page 17 of 17




d) That this Court award any such other and further relief as it deems just and

   proper.

   Respectfully submitted, this 9th day of July 2019.

                                   /s/ Bret J. Chaness
                                   BRET J. CHANESS (GA Bar # 720572)
                                   KEARSTIN H. SALE (GA Bar # 650510)
                                   Rubin Lublin, LLC
                                   3145 Avalon Ridge Place, Suite 100
                                   Peachtree Corners, GA 30071
                                   (678) 281-2730 (Telephone)
                                   (404) 921-9016 (Facsimile)
                                   bchaness@rubinlublin.com

                                   Attorneys for U.S. Bank Trust, N.A., as
                                   Trustee for LSF11 Master Participation
                                   Trust.




                                   - 17 -
